     Micha Star Liberty (SBN 215687)
 1   LIBERTY LAW
     1970 Broadway, Suite 700
 2   Oakland, CA 94612
     Telephone: (510) 645-1000
 3   Facsimile: (888) 645-2008
     E-mail: team@libertylaw.com
 4
     Attorney for Plaintiffs Duwayne C. and Regina Schindler
 5

 6

 7                                UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA
 9

10
     REGINA SCHINDLER, an individual,
11   DUWAYNE C., a minor, by and through his
     guardian ad litem REGINA SCHINDLER                  Case No. 1:19-CV-01188-DAD-BAM
12
                   Plaintiffs,                           STIPULATION AND ORDER TO
13                                                       CONTINUE MANDATORY
            v.                                           SCHEDULING CONFERENCE
14
     MERCED CITY SCHOOL DISTRICT,
15   operating as CHARLES WRIGHT                         Current Conference Date: December 19, 2019
     ELEMENTARY SCHOOL; OLIVIA ZARATE,                   Proposed Conference Date: February 5, 2020
16   an individual employee; KEN COOPER, an              Time:                    8:30 a.m.
     individual employee; VERONICA VILLA, an             Court Room:              8 (6th Floor)
17   individual employee; BRIAN                          Honorable Barbara A. McAuliffe
     MEISENHEIMER, an individual employee;               U.S. Magistrate Judge
18   DOUG COLLINS, and DOES 1 through 50,
     inclusive
19                                                       Case Removed to Federal Court: August 30,
                   Defendants.                           2019
20

21

22          IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiffs, Duwayne C.

23   and Regina Schindler (“Plaintiffs”), and Defendants, Merced City School District, operating as

24   Charles Wright Elementary School, Olivia Zarate, Ken Cooper, Veronica Villa, Brian

25   Meisenheimer, and Doug Collins (“Defendants”), as follows:

26

27

28
     STIPULATION AND ORDER TO                                           Case No. 1:19-CV-01188-DAD-BAM
     CONTINUE MANDATORY SCHEDULING CONFERENCE
 1          WHEREAS, the Mandatory Scheduling Conference in this matter is currently scheduled

 2   before this Court on December 19, 2019;

 3          WHEREAS, lead trial counsel for Plaintiffs, Micha Star Liberty, is attending, in-person, a

 4   substantive hearing in another matter in the District Court for the Northern District of California,

 5   and is unavailable on December 19, 2019 (See Declaration of Micha Star Liberty, filed concurrently

 6   herewith.)

 7          THEREFORE, the Parties agree and stipulate that:

 8          1. The Mandatory Scheduling Conference be continued from December 19, 2019 at 8:30

 9                a.m., to February 5, 2020 at 8:30 a.m.

10          IT IS SO STIPULATED.

11

12   Dated: November 25, 2019

13                                                         /s/ Micha Star Liberty
                                                    By:
14                                                          Micha Star Liberty (SBN 215687)
                                                            LIBERTY LAW
15                                                          1970 Broadway, Suite 700
                                                            Oakland, CA 94612
16                                                          Telephone: (510) 645-1000
                                                            E-mail: team@libertylaw.com
17                                                          Attorneys for Plaintiffs Duwayne C. and Regina
                                                           Schindler
18

19   Dated: November 25, 2019                               /s/ James D. Weakley (as authorized on
20                                                          11/22/19)
                                                    By:
21                                                        James D. Weakley (SBN 082853)
                                                          Weakley& Arendt, A Professional Corporation
22                                                        5200 N. Palm Avenue, Suite 211
                                                          Fresno, CA 93704
23
                                                          Telephone: (559) 221-5256
24                                                        Facsimile: (559) 221-5262
                                                          Email: Jim@walaw-fresno.com
25                                                        Attorneys for Merced City School District,
                                                          operating as Charles Wright Elementary
26                                                        School, Ken Cooper, Veronica Villa, Brian
                                                          Meisenheimer, and Doug Collins
27
                                                       -2–
28   STIPULATION AND ORDER TO                                              CASE NO. 1:19-CV-01188-DAD-BAM
     CONTINUE MANDATORY SCHEDULING CONFERENCE
 1
     Dated: November 25, 2019                     /s/ Derek J. Haynes (as authorized on 11/22/19)
 2                                        By:
 3                                                    Derek J. Haynes (SBN 264621)
                                                      Porter Scott, A Professional Corporation
 4                                                    350 University Avenue, Suite 200
                                                      Sacramento, CA 95825
 5                                                    Telephone: (916) 929-1481
                                                      Facsimile: (916) 927-3706
 6
                                                      Email: dhaynes@porterscott.com
 7                                                    Attorneys for Defendant Olivia Zarate

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                -3–
28   STIPULATION AND ORDER TO                                       CASE NO. 1:19-CV-01188-DAD-BAM
     CONTINUE MANDATORY SCHEDULING CONFERENCE
 1                                                 ORDER

 2           Having reviewed the stipulation of the parties and the declaration of Micha Starr Liberty,

 3    counsel for Plaintiffs Regina Schindler and Duwayne C., the Court finds good cause to partially

 4    grant and partially deny the parties’ request to continue the Initial Scheduling Conference in this

 5    action. Counsel’s declaration states that she is unavailable only on December 19, 2019, and the

 6    parties otherwise have not addressed why a continuance of more than forty-five days is necessary.

 7    Accordingly, IT IS HEREBY ORDERED that the Initial Scheduling Conference currently set for

 8    December 19, 2019 is continued to January 9, 2020 at 08:30 AM in Courtroom 8 (BAM)

 9    before Magistrate Judge Barbara A. McAuliffe. A Joint Scheduling Report, carefully prepared

10    and executed by all counsel/pro se parties, shall be electronically filed in CM/ECF one (1) full

11    week prior to the Scheduling Conference, and shall be e−mailed, in Microsoft Word format, to

12    bamorders@caed.uscourts.gov. The parties are encouraged to appear at the conference

13    telephonically and may do so with each party using the following dial-in number and access code:

14    dial-in number 1-877-411-9748; access code 390866.

15   IT IS SO ORDERED.
16
        Dated:    November 25, 2019                           /s/ Barbara   A. McAuliffe            _
17
                                                       UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26

27
                                                      -4–
28   STIPULATION AND ORDER TO                                            CASE NO. 1:19-CV-01188-DAD-BAM
     CONTINUE MANDATORY SCHEDULING CONFERENCE
